United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF THE AIR FORCE,
RANDOLPH AIR FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1153
Issued: February 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 13, 2011 appellant filed a timely appeal from a March 9, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) granting a schedule award. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant sustained more than a 10 percent permanent impairment of
the left upper extremity attributable to his August 23, 2008 injury, for which he received a
schedule award.
FACTUAL HISTORY
On August 23, 2008 appellant, then a 56-year-old facility maintenance plumber,
sustained an injury to the left triceps area while installing a sink. A September 12, 2008 cervical
1

5 U.S.C. § 8101 et seq.

magnetic resonance imaging (MRI) scan obtained by Dr. John L. Wright III, a Board-certified
diagnostic radiologist, exhibited spondylosis, C5-6 stenosis and ligamentum flavum hypertrophy,
signal abnormality, uncovertebral joint hypertrophy and lordotic loss. A subsequent January 26,
2009 cervical x-ray report from Dr. Rafael Parra, a Board-certified neurological surgeon,
confirmed multilevel degenerative changes. In October 3 and 8, 2008 electrodiagnostic records,
Dr. Meyer L. Proler, a clinical neurophysiologist, found evidence of bilateral median and ulnar
neuropathy. OWCP accepted appellant’s claim for left ligamentous laxity, neck sprain, cervical
intervertebral disc degeneration and cervical intervertebral disc displacement without
myelopathy.2
Appellant underwent cervical discectomy and fusion on April 29, 2009 and returned to
limited duty on June 22, 2009.3 Postoperative x-rays from May 11 to September 14, 2009
showed post-anterior fusion of the C4-5, C5-6 and C6-7 vertebrae. In a series of reports for the
period May 29 to August 24, 2009, Dr. Michael P. Zietlin, a family practitioner, related that
appellant experienced left arm and neck symptoms necessitating electrical stimulation and
manual therapy. An October 6, 2009 functional capacity evaluation signed by a physical
therapist assessed a physical demand level of medium.
In a December 30, 2009 impairment rating report, Dr. Robert C. Lowry, a general
surgeon, reviewed the medical file and examined appellant’s upper extremities. He observed +0
deep tendon reflexes, 3/5 motor strength, diffuse right upper extremity paresthesia, decreased left
upper extremity sensation and loss of left triceps muscle strength. Dr. Lowry also found loss of
left hand grip strength with permanent thenar and hypothensar eminence atrophy and restricted
cervical range of motion (ROM). Appellant scored 111 on a pain disability questionnaire
(PDQ).4 Applying Table 17-2 (Cervical Spine Regional Grid) of the A.M.A., Guides, Dr. Lowry
assigned an impairment class (CDX) of 3 for cervical disc herniations with radiculopathy
affecting the bilateral upper extremities.5 Based on the PDQ score, he selected a grade modifier
value of 3 for Functional History (GMFH).6 Dr. Lowry decided on a grade modifier value of 2
for Physical Examination (GMPE) in consideration of his upper extremity atrophy, diminished
sensation and 3/5 motor strength findings.7 Lastly, citing that diagnostic evidence showed
2

Appellant filed two prior claims, to which OWCP assigned File Nos. xxxxxx955 and xxxxxx534. OWCP
accepted File No. xxxxxx534 for loss of motion of the left index finger and wrist and sensory deficit of the median
nerve and granted a schedule award for 10 percent permanent impairment of the left upper extremity for the period
March 8 to October 12, 2002.
3

By decision dated December 11, 2009, OWCP reduced appellant’s entitlement to wage-loss compensation on
the grounds that the actual earnings from his modified assignment, which were equal to the wages he received at the
time of the injury, fairly and reasonable represented his wage-earning capacity.
4

American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed.
2008) at 599-600. Dr. Lowry added that appellant scored 83.33 on a “Disabilities of the Arm, Shoulder and Hand”
questionnaire (DASH) and 100 on an optional DASH “Work Module” form.
5

Id. at 564.

6

Dr. Lowry attached photocopies of Tables 17-6 (Functional History Adjustment: Spine) and 17-A (PDQ
Scoring), both of which indicated that a PDQ score between 101 and 130 signified severe disability and a GMFH
adjustment of 3. Id. at 575, 599.
7

Dr. Lowry attached a photocopy of Table 17-7 (Physical Examination Adjustment: Spine). Id. at 576.

2

“major surgical complications” and multiple nerve root radiculopathy, he identified a grade
modifier value of 4 for Clinical Studies (GMCS).8 Using the net adjustment formula of (GMFH
- CDX) + (GMPE - CDX) + (GMCS - CDX) or (3 - 3) + (2 - 3) + (4 - 3), Dr. Lowry calculated a
net adjustment of 0 and concluded that appellant had sustained a 19-percent whole person
impairment. He listed December 30, 2009 as the date of maximum medical improvement.
Appellant filed a claim for a schedule award on January 11, 2010.
In January 15 and May 17, 2010 reports, Dr. Parra remarked that appellant was “doing
very well.” On examination, he observed paravertebral muscle spasms and limited movement of
the neck. Neurological examinations were normal and cervical x-rays demonstrated postanterior
fusion of the C5-6 and C6-7 vertebrae.9
On May 22, 2010 OWCP’s medical adviser reviewed the December 30, 2009 report. He
pointed out that since Dr. Lowry diagnosed a spinal injury resulting in radiculopathy, only the
multiple nerve root condition should have been rated. Thereafter, in a June 23, 2010 letter,
OWCP directed Dr. Lowry to use the standard set forth in the American Medical Association’s
supplement “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition” (hereinafter
A.M.A., Guides Newsletter).10
In a revised impairment rating report dated October 10, 2010, Dr. Lowry applied Table
15-20 (Brachial Plexus Impairment: Upper Extremity Impairments) of the A.M.A., Guides, in
particular the rating scheme for the middle trunk (C7).11 He assigned a CDX of 2 with a default
grade of C, amounting to a 22 percent impairment rating for severe bilateral upper extremity
motor deficits. In view of appellant’s PDQ score, Dr. Lowry designated a GMFH of 3.12 Citing
Table 15-6 (Adjustment Grid: Summary), he selected values of 2 and 4 for GMPE and GMCS,
respectively.13 Using the net adjustment formula of (GMFH - CDX) + (GMPE - CDX)
+ (GMCS - CDX), or (3 - 2) + (2 - 2) + (4 - 2), Dr. Lowry calculated a net adjustment of 4 and
concluded that each of appellant’s upper extremities had a permanent impairment of
25 percent.14

8

Id. of Table 17-9 (Clinical Studies Adjustment: Spine). Id. at 581.

9

A December 20, 2010 cervical x-ray obtained by Dr. Parra contained identical findings.

10

Christopher R. Brigham, M.D., “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition,” The
Guides Newsletter (July and August 2009).
11

A.M.A., Guides, supra note 4 at 435.

12

Dr. Lowry attached photocopies of Tables 15-7 (Functional History Adjustment: Upper Extremities) and 17-A
(PDQ Scoring). Id. at 406, 599.
13

Id. at 406.

14

The net adjustment should have been 3. According to the A.M.A., Guides, however, Dr. Lowry’s mathematical
error would not have affected the final rating. See id. at 14 (“[i]f adjustment of the impairment rating otherwise
moves the rating to a higher or lower impairment class, the examiner should stop at the highest or lowest grade in
the impairment class initially determined by the key factor”).

3

On December 13, 2010 OWCP’s medical adviser reviewed the December 1, 2010
statement of accepted facts15 and the medical file. He commented that Dr. Lowry did not utilize
the A.M.A., Guides Newsletter standard for rating spinal nerve extremity impairment in either of
his impairment rating reports and recommended a second opinion examination.
OWCP referred appellant to Dr. Sofia M. Weigel, a Board-certified physiatrist, for a
second opinion examination. In a January 28, 2011 report, Dr. Weigel conducted a physical
evaluation and observed moderate to severe motor strength weakness, diminished sensation and
decreased muscle tone and bulk of the left upper extremity. She also noted symmetricallydepressed reflexes of the bilateral biceps, triceps and brachioradialis tendons on examination.
Following a review of the December 1, 2010 statement of accepted facts and the medical file,
Dr. Weigel diagnosed moderate sensory and severe motor deficits of the C7 nerve root affecting
solely the left upper extremity. Applying Proposed Table 1 (Spinal Nerve Impairment: Upper
Extremity Impairments) of the A.M.A., Guides Newsletter, she assigned a CDX of 1 with a
default grade of C, amounting to a two percent rating for moderate sensory deficit and a nine
percent rating for severe motor deficit. Dr. Weigel scored 1 for both GMFH and GMCS based
on the results of appellant’s functional disability questionnaires and electrodiagnostic testing.
Using the net adjustment formula of (GMFH - CDX) + (GMCS - CDX) or (1 - 1) + (1 - 1), she
calculated a net adjustment of 0 and concluded that appellant sustained a combined 11 percent
permanent impairment of the left upper extremity. Dr. Weigel listed October 10, 2010 as the
date of maximum medical improvement.
On February 24, 2011 OWCP’s medical adviser reviewed the January 28, 2011 report
and pointed out that appellant previously sustained a work-related impairment of the left upper
extremity. He then combined Dr. Weigel’s impairment rating with the 10 percent left arm
impairment previously awarded to determine that appellant had 20 percent total impairment.16
Thus, he recommended that appellant had an additional 10 percent impairment of the left arm.
By decision dated March 9, 2011, OWCP granted a schedule award for an additional 10
percent permanent impairment of the left upper extremity for the period October 10, 2010 to
May 16, 2011.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss of or loss of use of scheduled members or functions of the body.17 However, FECA does
not specify the manner in which the percentage of loss shall be determined. For consistent
results and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to

15

The factual history of this decision has incorporated the contents of the statement of accepted facts.

16

See A.M.A., Guides at 604 (Combined Values Chart).

17

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

4

all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.18
The A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For upper extremity impairments, the evaluator identifies the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE and
GMCS. The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).19
Evaluators are directed to provide reasons for their impairment rating choices, including the
choices of diagnoses from regional grids and calculations of modifier scores.20
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. Recognizing that FECA allows ratings
for extremities and precludes ratings for the spine, the A.M.A., Guides Newsletter offers an
approach to rating spinal nerve impairments consistent with sixth edition methodology.21 OWCP
has adopted this approach for rating impairment to the upper or lower extremities caused by a
spinal injury.22
ANALYSIS
OWCP accepted appellant’s traumatic injury claim for left ligamentous laxity, neck
sprain, cervical intervertebral disc degeneration and cervical intervertebral disc displacement
without myelopathy. Appellant subsequently filed a claim for a schedule award on account of
Dr. Lowry’s December 30, 2009 report. In this report, Dr. Lowry applied Table 17-2 of the
A.M.A., Guides and assigned a 19 percent whole person impairment rating for cervical disc
herniations with radiculopathy affecting both arms. FECA, though, does not authorize schedule
awards for loss of use of the spine or the body as a whole.23 OWCP and its medical adviser
informed Dr. Lowry, who diagnosed a spinal injury resulting in bilateral upper extremity
radiculopathy, that he should have calculated appellant’s impairment using the A.M.A., Guides
Newsletter standard for spinal nerve root injuries involving the extremities. However, he failed
to do so in a revised October 10, 2010 report. Thereafter, the case was referred to Dr. Weigel for
a second opinion examination.
The Board finds that Dr. Weigel’s January 28, 2011 report constitutes the weight of the
medical evidence. The weight of the medical evidence is determined by its reliability, its
18

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth
edition will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
19

R.Z., Docket No. 10-1915 (issued May 19, 2011).

20

J.W., Docket No. 11-289 (issued September 12, 2011).

21

L.J., Docket No. 10-1263 (issued March 3, 2011).

22

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
23

D.A., Docket No. 10-2172 (issued August 3, 2011); J.Q., 59 ECAB 366 (2008).

5

probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.24 Dr. Weigel reviewed the December 1, 2010
statement of accepted facts, inspected the medical record and performed a comprehensive
physical evaluation. She properly applied Proposed Table 1 of the A.M.A., Guides Newsletter,
identified moderate sensory and severe motor deficits of the C7 nerve root affecting solely the
left upper extremity, adjusted the default percentages for GMFH and GMCS and combined the
sensory and motor impairment ratings to arrive at a rating of 11 percent.25
OWCP’s medical adviser thereafter concurred in Dr. Weigel’s calculation and properly
combined appellant’s current left arm impairment, 11 percent, with previously awarded left arm
impairment, 10 percent, to determine that he had 20 percent total left arm impairment.26 Thus,
OWCP properly determined that he was entitled to a schedule award for an additional 10 percent
impairment of the left arm. In view of this rationalized medical opinion, the Board finds that
OWCP properly granted a schedule award for 10 percent permanent impairment of the left upper
extremity.
The Board notes that appellant submitted new evidence after issuance of the March 9,
2011 decision. The Board lacks jurisdiction to review evidence for the first time on appeal.27
Appellant may request a schedule award or increased schedule award based on evidence of a
new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not sustain more than a 10 percent permanent
impairment of the left upper extremity attributable to his August 23, 2008 work injury.

24

James Mack, 43 ECAB 321, 329 (1991); I.R., Docket No. 09-1229 (issued February 24, 2010).

25

See Guides Newsletter, supra note 10 at 3-4.

26

See A.M.A., Guides at 22-23 (provides that multiple impairments should be combined to account for the effects
of multiple impairments with a summary value).
27

20 C.F.R. § 501.2(c).

6

ORDER
IT IS HEREBY ORDERED THAT the March 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

